Wells, J. —
The only difference between this case, and that of Southard v. Plummer & al., reported in this volume, page 64, relates to the cattle, which were purchased by the plaintiff as the agent of his wife, and for which payment was made by her property.
By the Act of March 22, 1844, c. 117, § 1, which was amended by that of August 2, 1847, c. 27, “any married woman may become seized or possessed of any property, real or personal, by direct bequest, demise, gift, purchase or distribution, in her own name, and as of her own property,” &e.
By these Acts the wife of the plaintiff could purchase property during coverture, and there does not appear to be any legal objection to the employment of her husband, or any other person, in making the purchase. While acting as her agent, he could not acquire any title tó himself in the property purchased.
Although such property is acquired by the wife after coverture, she has the same control over it as she has over that which she possessed before the coverture. The third section of the Act of 1844, before mentioned, embraces property belonging to the wife at the time of the marriage, and that obtained by her afterwards. She has the control of it irrespective of the time when it is acquired.

Judgment on the verdict

Howard and Hathaway, J. J., concurred.
Rice, J., dissented.